                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

WESTFIELD INSURANCE COMPANY,                          )
           Plaintiff,                                 )
                                                      )
       v.                                             )       No. 1:16-cv-02269-TWP-MJD
                                                      )
BELL AQUACULTURE, LLC &                               )
TCFI BELL SPE III, LLC,                               )
           Defendants/Third-Party Plaintiffs,         )
                                                      )
       v.                                             )
                                                      )
EARLY, CASSIDY & SCHILLING, INC.,                     )
          Third-Party Defendant.                      )


                  BELL AQUACULTURE LLC’S MOTION FOR LEAVE
                         TO FILE EXHIBIT UNDER SEAL

       Defendant/Counterclaim Plaintiff/Third Party Plaintiff Bell Aquaculture, LLC (“Bell”),

by counsel and pursuant to S.D. Ind. L.R. 5.11, Section 18 of the CM/ECF Policies and

Procedures Manual, and the parties’ Stipulated Protective Order (Dkt. 69), respectfully requests

leave to file an exhibit (Dkt. 247-1) under seal. In support of this Motion, Bell states as follows:

       1.      On March 14, 2017, this Court entered its Order approving of the parties’

Stipulated Protective Order (Dkt. 69). Therein, the Court set forth a mechanism which permits

Bell to file documents under seal that were designated as “Confidential” by either Bell or

Plaintiff/Counterclaim Defendant Westfield Insurance Company (“Westfield”). (Id. at 8.)

       2.      Contemporaneous with this Motion, Bell filed motions to limit or exclude

opinions or testimony of certain of Westfield’s proposed expert witnesses, as well as its

supporting Appendices.      Attached to the Appendix of Sealed Exhibit in Support of Bell’s

Motions to Limit and/or Exclude Expert Opinions and Testimony (Dkt. 247) is a document that
Bell has designated as “Confidential.”        Specifically, Bell has designated portions of the

Deposition of Matthew S. Larson as “Confidential.” (See Dkt. 247-1.)

         3.    The relevant excerpt from Mr. Larson’s deposition transcript contains, among

other things, Bell’s confidential financial information.

         4.    Confidential and proprietary financial and trade secret information, such as is

present in the relevant excerpt from Mr. Larson’s deposition transcript, constitutes a “trade secret

or other confidential research, development or commercial information” as contemplated under

Federal Rule 26. See Fed. R. Civ. P. 26(c)(1)(G).

         5.    Rule 26(c)(1)(G) provides a means by which a party may seek an order “requiring

that a trade secret or other confidential research, development, or commercial information not be

revealed or be revealed only in a specified way.” Contemplating that the discovery in this case

would reveal certain documents or information that the parties believe in good faith contains

legally privileged or protected information, proprietary information, and/or trade secrets – such

as Bell’s financial, research, development, and trade secret information – the parties jointly

moved for, and the Court granted, entry of an Stipulated Protective Order. (Dkt. 69.)

         6.    A court facing a request to seal must satisfy itself that there is good cause to do

so. Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir.

1999).    The test is a two-part inquiry.    First, the court must determine if the information

constitutes a trade secret or other confidential information.      Second, upon finding that the

information is indeed confidential, the court must determine whether there is good cause for the

requested protection. Star Scientific, Inc. v. Carter, 204 F.R.D. 410, 413 (S.D. Ind. 2001). This

Court has previously explained that Rule 26(c) “facilitates disclosure. If parties suspect that their

[confidential information] may fall into the wrong hands, parties may be uncooperative with



                                                 2
respect to discovery requests. Assuring the safety of these sensitive disclosures often has the

effect of encouraging the apprehensive litigants to fully cooperate with the discovery process.”

Id. at 413-14 (internal citations omitted).

       7.      Moreover, Rule 26(c) provides protection to confidential information.           See

Directory Concepts, Inc. v. Fox, 2008 WL 5263386 (N.D. Ind. Dec. 16, 2008). The good cause

inquiry requires the moving party to show “that disclosure will work a clearly defined and

serious injury.” Hamilton v. State Farm Mut. Auto Ins. Co., 204 F.R.D. 420, 424 (S.D. Ind.

2001) (internal citation omitted).

       8.      First, the information Bell seeks to protect (contained in the relevant excerpt from

Mr. Larson’s deposition transcript) is confidential and proprietary as contemplated by the

Stipulated Protective Order. Bell’s financial information – including information gleaned from

Bell’s tax returns, as well as Bell’s profit and loss statements, and other accounting documents –

is confidential to Bell. Information from Bell’s tax returns is “protected by statute and is a bona

fide reason for long-term confidentiality,” Malibu Media, LLC v. Harrison, 2015 WL 13646107,

at *2 (S.D. Ind. May 21, 2015) (internal citations omitted), and Bell’s remaining “sensitive

pricing information, sales figures, sales dollar amounts, profit and loss data, and other financial

records not normally made known to the public may properly be filed under seal,” Entertainment

USA, Inc. v. Moorehead Commn’s, Inc., 2015 WL 3617126, at *3 (N.D. Ind. June 9, 2015)

(internal citation and quotations omitted). Such confidential financial information is included in

Dkt. 247-1.

       9.      Second, there is “good cause” for the requested protection. The disclosure of the

information in the relevant excerpt from Mr. Larson’s deposition transcript to the general public

will harm Bell by disclosing its confidential financial information.



                                                 3
       10.     This Court has previously ruled that information similar to the confidential

information contained in the relevant excerpt from Mr. Larson’s deposition transcript should be

maintained under seal. (See Dkt. 172 at 2-3; Dkt. 221 at 2; Dkt. 222.)

       11.     Prior to filing the relevant excerpt from Mr. Larson’s deposition transcript, Bell

reviewed it closely.    Bell believes that the relevant excerpt from Mr. Larson’s deposition

transcript can be filed for public access with certain redactions. Pursuant to S.D. Ind. Local Rule

5-11 and the Stipulated Protective Order, Bell attached to its Appendix (Dkt. 246) a redacted

version of the relevant excerpt from Mr. Larson’s deposition transcript as Dkt. 246-5.

       12.     Counsel for Bell has tendered unredacted copies of the relevant excerpt from Mr.

Larson’s deposition transcript to both the Court and the parties, in accordance with the

provisions of S.D. Ind. L.R. 5-11(d).

       WHEREFORE, Bell respectfully requests that the Court grant it leave to file Dkt. 247-1

under seal, and grant it all other relief just and proper in the premises.

                                               Respectfully submitted,

                                               ICE MILLER LLP

                                               /s/ Jenny R. Buchheit
                                               Angela P. Krahulik, #23026-49
                                               Jenny R. Buchheit, #26653-49
                                               Samuel B. Gardner, #32825-29
                                               ICE MILLER LLP
                                               One American Square, Suite 2900
                                               Indianapolis, IN 46282-0200
                                               Telephone: (317) 236-2100
                                               Facsimile: (317) 236-2219
                                               Angela.Krahulik@icemiller.com
                                               Jenny.Buchheit@icemiller.com
                                               Samuel.Gardner@icemiller.com

                                               Attorneys for Defendant/Counterclaim Plaintiff/
                                               Third-Party Plaintiff Bell Aquaculture, LLC



                                                   4
                                CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, a copy of the foregoing was filed electronically
through the CM/ECF system. Notice of this filing will be sent to the following parties by
operation of the Court's electronic filing system. Parties may access this filing through the
Court’s system:

Dustin R. DeNeal                              Edward W. Gleason
Kevin M. Toner                                SENAK KEEGAN GLEASON SMITH MICHARUD, LTD.
FAEGRE BAKER DANIELS LLC                      egleason@skgsmlaw.com
dustin.deneal@faegrebd.com
kevin.toner@faegrebd.com                      Rebecca J. Maas
                                              Stephen Wheeler
Attorneys for TCFI BELL SPE III LLC           Linda Vitone
                                              SMITH FISHER MAAS HOWARD & LLOYD, P.C.
                                              rmaas@smithfisher.com
Michael E. Brown                              swheeler@smithfisher.com
Casey R. Stafford                             lvitone@smithfisher.com
KIGHTLINGER & GRAY LLP
mbrown@k-glaw.com                             Attorneys for Westfield Insurance Company
cstafford@k-glaw.com

Attorney for Early Cassidy & Schilling,
Inc.


                                              /s/ Jenny R. Buchheit
                                             Jenny R. Buchheit



ICE MILLER LLP
One American Square
Suite 2900
Indianapolis, IN 46282-0200
(317) 236-2100




                                                5

I\14056039.3
